Title: To Alexander Hamilton from Edmund Randolph, 24 June 1794
From: Randolph, Edmund
To: Hamilton, Alexander



Philadelphia, June 24th. 1794
Sir

Some time ago I mentioned to the President the necessity of attending to the act, granting a million of Dollars for foreign intercourse; it being always understood, that this large vote contemplated our negociation with the Dey of Algiers. He wrote to you upon the subject, which was permitted to rest; until some prospect opened for a successful application of the money. This prospect appears now to be opened, first from the quarter of Mr. Humphreys our minister in Lisbon, and secondly, from the exertions of Mr. Gouverneur Morris, our minister at Paris, as indicated in the inclosed letter from him of the 7th of March last. It is difficult to say what will be the upshot of the affair, but holding it to be my duty to get the appropriation placed in such a manner as to be eventually ready for the exigency; I take the liberty of requesting you to turn your thoughts to the most effectual means of accomplishing this end; in order that any critical moment may be seized for the relief of our suffering fellow Citizens in Algiers, and for putting a stop to the ravages of the Corsairs. Some instructions are rendered immediately indispensable, lest our two Ministers should clash, and the money is an ingredient, without which instructions would be unavailing. You will oblige me therefore, by as early information, as may be convenient, how my course is to be shaped in this particular.
With great respect and esteem   I have the honor, Sir, to be Yr. mo. ob. servt.

Edm: Randolph

